Title: From George Washington to Jonathan Dayton, 11 July 1782
From: Washington, George
To: Dayton, Jonathan


                  
                     Sir
                     Head Quarters 11th July 1782
                  
                  Passports having been granted by me for Genl Losberg to send out of N. York One Q. Master & two Noncommissioned Officers havg charge of Money Cloathg & medicine for the Use of the Hessian prisoners in Phila.—You will receive them at the post of Elizabeth Town, & suffer them to pass on by the nearest Rout to philadelphia, agreable to the Tenor & strict Expression of their Permission, which they will produce to you, takg particular Care that no abuse is practiced by bringing out any Article not absolutely warranted by the passport.  You will observe that their return is prescribed to be by the post of Dobbs Ferry—I am Sr
                  
               